 In the Matter of FORD COLLIERIES COMPANYandLOCAL UNION No. 50,UNITED CLERICAL, TECHNICAL AND SUPERViso1Y EMPLOYEES UNIONOF THEMINING INDUSTRY, DIVISION OF DISTRICT 50, UNITED MINEWORKERS OF AMERICACase No. 6-R-1213SUPPLEMENTAL DECISIONANDORDERApril 15,1947On August 28, 1946, the National Labor Relations Board issued aDecision and Direction of Election 1 in the above-entitled proceedingfinding,inter alia,that the supervisors involved were "employees" ofthe Ford Collieries Company for the purposes of the National LaborRelations Act although the mines were being operated by the UnitedStates Government pursuant to Executive Order 9728,2 issued in partunder the authority of the War Labor Disputes Act.3 On October 15,1946, following an election which was won by the Petitioner, the Boardcertified the Petitioner as the collective bargaining representative ofthe employees in the appropriate unit.On March 19, 1947, the Em-ployer filed a motion requesting the Board to withdraw its certificationand to dismiss the petition on the ground that the Supreme Court inthe recentLewiscase 4 has held that employees of mines seized by theGovernment under the authority of the War Labor Disputes Act areemployees of the Government and that, therefore, the Board is with-out jurisdiction to entertain any petition involving such employees orto issue its certification.The Employer also requested oral argument.Subsequently, however, it waived such oral argument and submitted amemorandum of law in lieu thereof.In theWest Kentucky Coal Companycase,-' the Circuit Court ofAppeals for the Sixth Circuit, discussing an earlier governmentalseizure of mine properties under conditions substantially identical withthose present in the instant case, stated (152 F. 2d at p. 200) : "We con-170 N. L R B 842211 F R 55933 57 Stat 163, 50 U. S. C App , Sees. 1501,et seq4United States v. United Mine Workers of America, 67 SCt 677.sN L R. Bv.WestKentucky CoalCo , 152 F (2d) 198 (C C A 6).73 N. L. R. B., No. 77.400 FORD COLLIERIES COMPANY401elude that the Congress intended that the employees of plants seized bythe Government under the War Labor Disputes Act should continue toenjoy the rights theretofore secured to them under the National LaborRelations Act, including that of collective bargaining, and that theorders and regulations issued in conformity to the statute carry outthe same intention.The Board, therefore, was authorized to proceedwith the representation case, regardless of the seizure of the mines."The court thereupon enforced the Board's order 6 directing the coalcompany to bargain collectively with the United Mine Workers.7 Thisis, of course, equivalent to a holding that during the period of govern-mental operation the mine workers remain for the purposes of theAct employees of the private mine owner. The Supreme Court deniedcertiorari.8The Employer argues that the decision in theWest Kentucky CoalCompanycase is in direct conflict with the Supreme Court's subse-quent decision in theLewiscase and therefore has been overruled bythe latter .9We do not believe that there is such a conflict between thetwo decisions.It is true that the Supreme Court stated in theLewiscase: "We hold that in a case such as this, where the Government hasseized actual possession of the mines, or other facilities, and is operatingthem, and the relationship between the Government and the workersis that of employer and employee, the Norris-La Guardia Act does notapply." 10The Supreme Court's holding cannot, however, be con-sideredin vacuo.The Court in reaching the above conclusion wasgiving answer to a specific question which Mr. Chief Justice Vinson,speaking for the Court, framed as follows: "The question with whichwe are confronted is not whether the workers in mines under Govern-ment seizure are `employees' of the Federal Government for everypurpose which might be conceived, but whether,for the purposes ofthis case,the incidents of the relationship existing between the Gov-ernment and the workers are those of governmental employer andemployee."[Italics supplied.]Thus, the Supreme Court did not foreclose the possibility that forpurposes other than the Norris-La Guardia Act, the workers in mines0 57 N. L R B. 89See alsoGlen Alden Coal Company v N L. R. B.,141 F.(2d) 47(CC. A. 3) ; Matterof Jones d Laughlin Steel Corporation,71 N. L It. B. 1261.8 328 U. S. 66°In its decision in theLewiscase,the Supreme Court did not discuss theWest KentuckyCoal Companydecision.10Cf. the concurring opinion of Mr. Justice Frankfurter(67 S. Ct at p. 709) where hesaid.It can hardly be denied that the relation of the miners to the United States is ahybrid oneClearly,they have a relation to the Government other than that of employeesof plants not under Government operationEqually clearly,they have a relation and astatus different from the relation and status of the clerks at the Treasury Department "Cf. also the dissenting opinion of Mr Justice Murphy(67 S Ct. at p 717) in which hestated that"the miners remained private employees despite the temporary gloss of Gov-ernment possession and operation of the mines . . . 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDseized by the Government might not be its employees. In our opinion,theWest Kentucky Coal Companydecision is not inconsistent with theLewisdecision and the latter does not impliedly overrule the former.To hold that, notwithstanding the Government's temporary seizure ofthe mines, the mine workers continue to be employees of the privatemine owner for the purposes of the National Labor Relations Act andentitled to its benefits is wholly in conformance with the scheme andpurpose of the War Labor Disputes Act. The latter Act obviouslycontemplates continued representation by labor organizations of em-ployees in seized properties.So Section 5 provides that either theGovernment agency operating the seized property or "a majority ofthe employees of such plant, mine or facility or their representatives,may apply to the National War Labor Board for a change in wages orother terms or conditions of employment."The term "representa-tives" is used as defined in the National Labor Relations Act,11 that is,it includes "any individual or labor organization." It would be illogi-cal to assume that Congress intended collective bargaining to continuein seized properties, but at the same time rendered unavailable the onlypeaceful procedures existing for the ascertainment of the employees'choice of a collective bargaining representative.There is nothing inthe War Labor Disputes Act which indicates that Congress had suchan intention.In fact, the debates in Congress which preceded thepassage of the War Labor Disputes Act indicate the contrary.12The President has also construed the War Labor Disputes Act asnot abrogating the rights of employees under the National LaborRelations Act.Thus, Section 3 of Executive Order 9728, authorizesthe Secretary of the Interior "pursuant to the provisions of Section 5of the War Labor Disputes Act, following such negotiations as he maydeem necessary with the duly constituted representatives of the em-ployees, to apply to the National Wage Stabilization Board for ap-propriate changes in the terms and conditions of employment forthe period of the operation of the mines by the Government."AndSection 7 of the same order directs the Secretary of the Interior to"recognize the right of the workers to continue their membership inany labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection"The Secretary of the Interior has incorporated a similar under-standing into his "Regulations for the Operation of Coal Mines under11War Labor Disputes Act, Section 2 (d).8 InHamiltonv.N. L R. B.,160 F. (2d) 465 (C C A 6), the court stated.The War Labor Disputes Act is limited to war production and is not an attempt toamend or modify the National Labor Relations Act. Its legislative history shows thatitwas not intended to curtail in any way the rights and protection accorded employeesunder the National Labor Relations Act FORD COLLIERIES COMPANY403Government Control." Section 24 of these Regulations provides : "Themining companies, their personnel and their property are deemed toremain subject during the period of Government control to all Federaland State Laws and to actions, orders, and proceedings of all Federaland State courts and administrative agencies." 13The foregoing in-dicates, we believe, a common understanding that in passing the WarLabor Distputes Act Congress intended that employees of companiestemporarily seized by the Government should continue to enjoy therights which they had theretofore had under the National Labor Rela-tions Act.To accomplish this objective, Congress must necessarilyhave intended that for the purposes of the Labor Act, the owners ofseized property continue to be employers of the workers in such plants.The Employer further argues that by taking possession of its minesthe Government has superseded private management in setting theterms and conditions of employment and has, thereby, removed thebasis for effective collective bargaining under the National LaborRelations Act.The answer to this objection is two-fold. In the firstplace, the present proceeding is preliminary and not adversary .4The certification is not an order.- It does not command the Em-ployer to do anything. It is only the certification of a fact.ls In thesecond place, there remains a legitimate area for collective bargainingbetween the Employer and the Petitioner although the Governmentis in possession of the Employer's mines and has superseded the Em-ployer temporarily in setting the terms and conditions of employmentfor the mine workers. It is well known that the ultimate cause of theGovernment's seizure of the Nation's soft coal mines was the inabilityof the coal operators and the United Mine Workers to agree on theterms of a collective bargaining agreement and that the Governmenthas retained possession for the same reason.The Government as-sumed and has retained possession of the mines reluctantly. It hasno interest in placing obstacles in the way of collective bargaining be-tween the private parties.Nor has it sought to do so. On the con-trary, it has sought to encourage such bargaining so that it may re-linquish a task which has become exceedingly burdensome. If the coaloperators and the labor organizations representing the miners areable to agree on the terms of a collective bargaining agreement, thatwill undoubtedly hasten the return of the mines to the private owners.In any event the Government's possession of the mines is nearing its118 F. R 6657. These Regulations were first issued in 1943 at the time of an earliermine seizureThey were expressly made applicable to the present period of Governmentoperation11 F R 560314N L R B. v West Kentucky CoalCo , 152 F (2c1) 198, 200 (C C A 6).'IN. LR BvWestKentucky Coal Co , supra, United Employees Assn. v. N L R. B.,96 F (2d) 875, 876 (C C A 6),American Federation of Labor v. N L. R.B , 103 F. (2d)933, 936 (App D. C ).iiUnited Employees Assn v N L R B , supra 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDend.The mines must be returned to the private operators not laterthan June 30, 1947.17The determination of terms and conditions ofemployment to obtain in the mines when the Employer resumes pos-session thus furnishes real scope for genuine collective bargaining be-tween the Employer and the Petitioner at the present time.Under all the circumstances, we find that, for the purposes of theNational Labor Relations Act, Ford Collieries Company is an "em-ployer" of the mine employees and that the Board has jurisdiction ofthis proceeding.18Accordingly, we shall deny the Employer's motiontowithdraw the certification previously issued and to dismiss thepetition.ORDERIT IS HEREBY ORDERED that the Employer's motion to withdraw thecertification issued in this case and to dismiss the petition, be, and thesame hereby is, denied.DIR.JAMES J. REYNOLDS,Jr., took no part in the consideration of theabove Supplemental Decision and Order.17 Section 3 of the war Labor Disputes Act provides that the Government's authority tooperate seized property terminates 6 months after the President proclaims the terminationof hostilities.On December 81, 1946, the President proclaimed the termination of hostil-ities.12 F. R. 1.-38Matter of Ford Collieries Company,70 N. L. R. B 842 ;Matter of Jones & LaughlinSteel Corporation,71N. L. R. B. 1261.